Citation Nr: 0949031	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-03 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether the Veteran's income for VA pension purposes includes 
his step-daughter's Social Security Administration (SSA) 
income.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel





INTRODUCTION

The Veteran had active service from May 1962 to May 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which granted the Veteran's claim for 
nonservice-connected pension benefits, but applied his step-
daughter's SSA income as countable income in determining the 
level of pension benefits to be awarded.

In November 2006, the Veteran testified during a hearing at 
the RO before RO personnel; a transcript of the hearing is of 
record. 

In June 2007, the Board remanded this matter to the RO to 
afford the Veteran a Board hearing.  Pursuant to his request, 
the Veteran was scheduled for a Travel Board hearing at the 
RO in September 2007; however, he failed to report for that 
hearing.  As he has not provided cause for his failure to 
appear or requested another hearing, the Veteran's hearing 
request is deemed withdrawn and the Board will proceed with 
its review on the present record.  See 38 C.F.R. §  
20.704(d),(e).

The Board again remanded this matter to the RO in April 2008, 
for further development and adjudication.


FINDINGS OF FACT

1.  In August 2005, the Veteran was awarded nonservice-
connected disability pension benefits effective January 26, 
2005; the award amount was adjusted based on his receipt of 
SSA income received by his step-daughter.

2.  The Veteran's application for benefits received in 
January 2005 indicates that he has one dependent child, his 
step-daughter, who lives at the same address as the Veteran; 
subsequent documentary and lay evidence confirms this fact, 
which is not in dispute.

3.  Social Security Administration (SSA) data associated with 
the claims file in June 2005 indicates that the Veteran's 
step-daughter had been in receipt of SSA disability benefits 
payments beginning in February 2001.

4.  The evidence of record fails to rebut the presumption 
that the SSA payments received by the Veteran's step-daughter 
are reasonably available to the Veteran. 

5.  Due to the Veteran's lack of cooperation in the 
development of his claim, there is no evidence in the claims 
file from which VA could reasonably determine whether the 
inclusion of the Veteran's step-daughter's SSA income for VA 
pension purposes would result in annual expenses necessary 
for reasonable family maintenance exceeding the sum of 
countable annual income plus VA pension entitlement.


CONCLUSION OF LAW

The criteria for exclusion of the Veteran's step daughter's 
SSA income from countable income for the purpose of 
calculation of VA nonservice-connected pension benefits are 
not met.  38 U.S.C.A. §§ 5107, 1521 (West 2002); 38 C.F.R. 
§§ 3.23, 3.57, 3.102, 3.271, 3.272 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  See 73 Fed. Reg. 23353, effective May 30, 2008 (as 
it amends 38 C.F.R. § 3.159(b)(1), effective May 30, 2008).

In April 2005, prior to issuance of the August 2005 rating 
decision on appeal, VCAA compliant notice was issued to the 
Veteran with respect to his claim for nonservice-connected 
pension benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

As the August 2005 rating decision on appeal granted the 
Veteran's claim of entitlement to service connection for 
nonservice-connected pension benefits, this claim is now 
substantiated.  As such, his filing of a notice of 
disagreement as to this determination, insofar as it was 
indicated that that his step-daughter's income would be 
counted as income in determining the amount of nonservice-
connected pension benefits to be paid, does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  

In cases like this one, where the benefit sought in the 
original application has been granted, the claim has been 
substantiated, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006). 
Consistent with the Board's determination in this regard, a 
new paragraph (b)(3) was added to 38 C.F.R. § 3.159, 
effective May 30, 2008.  

In any event, the December 2006 statement of the case (SOC) 
and October 2009 supplemental statement of the case (SSOC), 
under the heading "Pertinent Laws; Regulations; Rating 
Schedule Provisions," set forth the relevant laws and 
regulations pertinent to what constitutes countable income 
and the relationship between countable income and the amount 
of the award of nonservice-connected pension benefits.  The 
appellant was thus informed of what was required to establish 
entitlement to available higher awards of nonservice-
connected pension benefits based on a lower level of 
countable income.  Further, in July 2009, the Veteran was 
requested to provide a detailed accounting of his monthly 
expenses to assist in attempting to substantiate his claim 
for a lower level of countable income and/or financial 
hardship, and therefore entitlement to a higher level of 
nonservice-connected pension benefits.  However, the Veteran 
did not respond to the RO's July 2009 letter. 

The appellant has been provided with ample opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind any notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The evidence received from the Veteran is not adequate to 
make a fully informed decision on the merits as to whether 
the Veteran's income for VA pension purposes should include 
his step-daughter's SSA income.  VA has attempted to obtain 
further relevant information from the Veteran.  In April 2008 
the Board remanded this matter for the specific purpose of 
obtaining from the Veteran detailed information as to the 
extent of his monthly expenses for purposes of reasonable 
household maintenance since January 26, 2005, to include, if 
possible, proof of his payment of those expenses during the 
referenced term, for the purpose of establishing a basis for 
application of the financial hardship exclusion of additional 
income.  

As noted, in July 2009 the RO issued a letter to the Veteran 
specifically requesting that he provide this information and 
the reason for which it was being requested, but he did not 
reply.  In October 2009, the RO issued a supplemental 
statement of the case (SSOC) specifically informing the 
Veteran that he had not replied to the July 2009 RO letter; 
and that in the absence of information as to his annual 
expenses from January 26, 2005, forward, the evidence did not 
demonstrate a hardship had been created by counting his step-
daughter's SSA income as countable income.  No response to 
the SSOC was received.  Thus, due to the insufficiency of the 
evidence of record, as a result of the Veteran's lack of 
cooperation in the development of his claim, the Board has no 
plausible legal basis upon which it might grant the benefit 
sought on appeal.

The duty to assist in the development and the adjudication of 
a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
Veteran's failure to cooperate in the development and 
adjudication of his claim is a significant factor for 
consideration in the disallowance of the claim.


Analysis of the Claim

A Veteran who meets wartime service requirements and who is 
permanently and totally disabled due to disability not the 
result of willful misconduct is entitled to a rate of pension 
set by law, reduced by the amount of his countable income.  
38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. § 3.23 (2009).  
Countable income consists of payments of any kind from any 
source received during a 12-month annualization period, 
unless specifically excluded under VA regulations.  38 C.F.R. 
§ 3.271(a).  Compensation from the SSA constitutes countable 
income.  38 C.F.R. § 3.271(g).  With certain exceptions, the 
income of a Veteran's dependents is also included in his or 
her countable income.  See 38 U.S.C.A. § 1521 (the rate of 
pension payable shall be reduced by the amount of the 
Veteran's annual income and the amount of annual income from 
family members).

VA laws and regulations pertaining to the computation of 
income for pension benefits provide that payments of any kind 
from any source shall be counted as income during the 12 
month annualized period in which received unless explicitly 
excluded under 38 C.F.R. § 3.272.  See 38 C.F.R. § 3.271(a); 
see also 38 U.S.C.A. § 1521(c) ("[T]he rate [of pension] 
payable shall be reduced by the amount of the veteran's 
annual income and . . . the amount of annual income from such 
family members.).

38 C.F.R. § 3.23(d)(4) defines annual income as including the 
veteran's annual income, the income of the veteran's 
dependent spouse, and the annual income of each child of the 
veteran in the veteran's custody, to the extent that such 
child's income is reasonably available to or for the veteran, 
unless in the judgment of the VA to do so would work a 
hardship on the veteran.  

A child's income can be excluded from countable income when 
it is not "reasonably available" to the Veteran.  38 C.F.R. § 
3.23(d)(4).  A child's income is considered "reasonably 
available" when it can be readily applied to meet the 
Veteran's expenses necessary for reasonably family 
maintenance.  38 C.F.R. § 3.23(d)(6).  38 C.F.R. § 3.23(d)(4) 
provides that there is a rebuttable presumption that all 
child's income is reasonably available to or for the veteran.  
38 C.F.R. § 3.272, pertaining to exclusions from income, does 
not provide for any exclusion of a dependant's child's 
unearned income.  

A child's income can also be excluded from countable income 
when, in the judgment of VA, including that child's income 
would work a hardship on the Veteran.  38 C.F.R. § 
3.23(d)(4).  A hardship shall be held to exist when annual 
expenses necessary for reasonable family maintenance exceed 
the sum of countable annual income plus VA pension 
entitlement.  38 C.F.R. §§ 3.23(d)(6), 3.272(m). Expenses 
necessary for reasonable family maintenance include expenses 
for basic necessities, such as food, clothing, shelter, etc.  
38 C.F.R. § 3.23(d)(6).  Other expenses, determined on a 
case-by-case basis, which are necessary to support a 
reasonable quality of life, may also constitute expenses 
necessary for reasonable family maintenance.  38 C.F.R. § 
3.23(d)(6).   

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth at 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

The Veteran's application for pension benefits received in 
January 2005 indicates that he has one dependent child, his 
step-daughter, who lives at the same address as the Veteran; 
subsequent documentary and lay evidence confirms this fact, 
which is not in dispute.

SSA data associated with the claims file in June 2005 
indicates that the Veteran's step-daughter has been in 
receipt of SSA disability benefits payments beginning in 
February 2001.

In August 2005, the Veteran was awarded nonservice-connected 
disability pension benefits effective January 26, 2005; the 
award amount was adjusted downward based on his receipt of 
SSA income received by his step-daughter.

The Veteran seeks to have his step-daughter's SSA disability 
payments excluded from his countable income for VA 
nonservice-connected pension benefits purposes, so that his 
VA pension benefit payments will be increased by a 
corresponding amount.  See 38 U.S.C.A. § 1521(a) (West 2002); 
38 C.F.R. § 3.23 (2009). 

The Veteran asserts that because his step-daughter's SSA 
benefits are administered by her mother, and are used to pay 
for her education.  (See VA Form 9 received in January 2007; 
transcript of RO hearing held in November 2006.)  VA 
regulations specifically provide that compensation from the 
SSA constitutes countable income.  38 C.F.R. § 3.271(g).  The 
Veteran asserts that because the SSA funds paid to his step-
daughter are not reasonably available to him, they should be 
excluded from countable income for VA nonservice-connected 
pension benefit purposes.  See 38 C.F.R. § 3.23(d)(4).  

However, the Board finds that, in the absence of more 
specific information from the Veteran other than general, 
unquantified and unsupported assertions, the evidence is 
insufficient to rebut the presumption that the SSA payments 
received by the Veteran's step-daughter are reasonably 
available to the Veteran.  See 38 C.F.R. 
§ 3.23(d)(4).  Evidence that tends to indicate that they are 
available to the Veteran includes the uncontested fact that 
his step-daughter is his dependent child and lives at the 
same address as the Veteran.  See also 38 C.F.R. § 3.53 
(definition of child includes step-child who acquired that 
status before the age of 18-the Veteran's January 2005 
application indicates that his step-daughter was at that time 
a dependent living in his household and was born in November 
1989).  

The financial hardship exclusion is the other possibly 
available exclusion from countable income under the facts of 
this case.  However, to determine whether including the 
Veteran's step-daughter's SSA income in the Veteran's 
countable income would work a hardship on the Veteran, the 
Board would need a report of the Veteran's annual expenses.  
In order to facilitate an informed decision as to whether 
including Veteran's step-daughter's SSA income would result 
in a financial hardship to the Veteran, the Board remanded 
this matter to the RO in April 2008 for the purpose of 
requesting the Veteran to submit his annual expenses for the 
period since January 26, 2005, the effective date of the 
grant of his nonservice-connected pension.  Accordingly, in 
July 2009, the RO contacted the Veteran by letter and 
requested that he provide detailed information on the extent 
of his monthly expenses for purposes of reasonable household 
maintenance since January 26, 2005, to include, if possible, 
proof of his payment of these expenditures during the 
referenced term, for the purpose of establishing a basis for 
application of the financial hardship exclusion of additional 
income.

As previously noted in the section of this decision 
pertaining to the duties to notify and assist, above, the 
Veteran did not reply to the RO's July 2009 letter.  In 
October 2009, the RO issued an SSOC specifically informing 
the Veteran that he had not replied to the July 2009 RO 
letter; and that in the absence of information as to his 
annual expenses from January 26, 2005, forward, the evidence 
did not demonstrate a hardship had been created by counting 
his step-daughter's SSA income as countable income.  No 
response to the SSOC was received.  

The Board concludes that, due to the insufficiency of the 
evidence of record, and as a result of the Veteran's lack of 
cooperation in the development of this claim, the Board has 
no plausible legal or evidentiary basis upon which it might 
grant the benefit sought on appeal.  It is not disputed that 
the Veteran's step-daughter is a child dependent of the 
Veteran who receives SSA income and lives in the Veteran's 
household.  

However, SSA income is by VA regulation included in countable 
income, and there is no evidence, apart from the Veteran's 
bare assertions, to rebut the regulatory presumption that his 
step-daughter's SSA income is reasonable available to him.  
The Board has no information from which it can ascertain 
whether including the SSA income of his step-daughter would 
result in a financial hardship, i.e., whether it would result 
in annual expenses necessary for reasonable family 
maintenance exceeding the sum of countable annual income plus 
VA pension entitlement.  

The Veteran's lack of response to the July 2009 RO letter and 
October 2009 SSOC constitutes at least some evidence that he 
does not have in his possession evidence sufficient to 
demonstrate that his step-daughter's SSA income is not 
reasonably available to him or that including his step-
daughter's SSA income would result in financial hardship to 
him; otherwise he would be highly motivated to submit this 
evidence in support of his appeal to receive a higher 
monetary level of pension benefits.  Consequently, the Board 
finds that preponderance of the evidence is against the 
claim, and that the criteria for exclusion of the Veteran's 
step daughter's SSA income from countable income for the 
purpose of calculation of VA nonservice-connected pension 
benefits are not met.  38 U.S.C.A. §§ 5107, 1521 (West 2002); 
38 C.F.R. §§ 3.23, 3.57, 3.102, 3.271, 3.272 (2009).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	(CONTINUED ON NEXT PAGE)








ORDER

The Veteran's countable income for VA nonservice-connected 
pension purposes will include his step-daughter's SSA income; 
the appeal is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


